Messmore, J.,
concurring.
I concur separately with the legal principles announced in the opinion.
The record discloses that one of the parties to the litigation was an employee of the United States government as civilian chief of the Utilities Branch, Seventh Service Command, and in the fall of 1945 had drawn the plans and specifications for removing two complete B&W steam generating units, plant boilers Nos. 2 and 3, including all auxiliaries, from building III, St. Louis Administration Center, St. Louis, Missouri, and complete reinstallation at Fitzsimmons General Hospital, Denver, Colorado. This was a large job, and this government employee felt sure he could underbid any of his competitors; that he could bid personally, even though he had drawn the plans and specifications as an employee of the government for that very work. However, he felt that undue criticism might attach to him under the circumstances, if he should bid personally. Under what has been identified as W. D. Contract Form No. 2, Article 14, he claims he would be privileged to bid and still hold his government position as long as the bid was made by a corporation. A corporation was formed; the stock divided as shown in the opinion, and the unconscionable profits made by these federal employees are shown in the opinion.
I believe that in equity and good conscience, such employees should not be permitted to take advantage of their position, as occurred in this case. I can see nothing equitable in what the parties to this action did.
I desire to call attention to this matter, in the hope and expectation that conditions of this kind may be subsequently rectified should this country become engaged in another emergency.